Exhibit 10.2
 
 
INTERIM MANAGEMENT AGREEMENT
 
THIS AGREEMENT ("Agreement") is entered into this 13th day of October, 2011,
effective as of October 1, 2011 by and among CAPSALUS CORP., a Nevada
corporation with its principal place of business at 2675 Paces Ferry Road,
Atlanta, GA 30339 ("Purchaser"), GENELINK, INC., a Pennsylvania corporation with
its principal place of business at 317 Wekiva Springs Road, Suite 200, Longwood,
FL 32779 ("GeneLink") and GENEWIZE LIFE SCIENCES, INC., a Delaware corporation
with its principal place of business at 317 Wekiva Springs Road, Suite 200,
Longwood, FL 32779 (the "Company") (Purchaser, GeneLink, and the Company are
hereinafter collectively referred to as the "Parties"). All capitalized terms
used but not defined herein shall have the meanings ascribed to such terms in
the Stock Purchase Agreement (as hereinafter defined).
 
WHEREAS, the Parties have entered into that certain stock purchase agreement of
even date herewith (the "Stock Purchase Agreement") pursuant to which, among
other things, GeneLink agrees to sell to Purchaser 100% of the issued and
outstanding stock of the Company ("Transaction");
 
WHEREAS, the Parties have agreed that time is of the essence in the closing of
the Transaction (the "Closing") and the Parties have agreed to proceed towards
the Closing in a diligent and efficient manner during the period commencing with
the date hereof and ending with the date of the Closing or the termination of
this Agreement (the "Interim Period");
 
WHEREAS, the Parties desire to facilitate the pending Transaction and wish for
Purchaser to assist with the management and operations of the Company as soon as
practicable;
 
WHEREAS, the Company is engaged in the business of multi-level marketing of
customized genetically-based nutritional and skin care products (the
"Business");
 
WHEREAS, this Agreement is not intended to create a third-party beneficiary
contract, nor is it intended to benefit any parties other than the parties to
this Agreement;
 
WHEREAS, the Parties believe that it is in their mutual best interests for
Purchaser to have the opportunity to work with the Company's present management
prior to the Closing and to establish terms and conditions for the operation by
Purchaser of the Company's Business during the Interim Period, as set forth
herein;
 
WHEREAS, it is intended that the Purchaser will receive compensation for the
services described herein equal to all profits earned by the Company, beginning
October 1, 2011 and ending as of the Closing; and
 
WHEREAS, Purchaser has agreed to dedicate time and management resources to the
Company during the Interim Period (the "Management Support").
 
NOW THEREFORE, it is agreed that the Parties enter into this Agreement upon the
following terms and conditions:
 
 
 
 

--------------------------------------------------------------------------------

 
Section 1. Management of the Company and the Business. As part of the Management
Support, Purchaser will assume all management responsibilities and control of
all assets and liabilities of the Company and the Business. During the Interim
Period, the Company's current management will remain substantially in place, but
will act under the direction of Purchaser, or Purchaser's duly authorized
representative. Purchaser will act in the best interests of the Company at
Purchaser's discretion and in a manner consistent with practices in the industry
at all times during the course of this Agreement, subject to the Licensing and
Distribution Agreement between the Gene Elite and GeneLink and subject to
Purchaser's good faith business judgment. During the Interim Period, Purchaser
shall provide oversight and management support to the Company pursuant to the
terms of this Agreement.
 
Section 2. Marketing, Advertising and Promotional Materials. Notwithstanding
anything in this Agreement to the contrary, GeneLink shall have the right at
anytime during the Interim Period to revise, amend or otherwise modify any
existing advertising, promotional, marketing or similar materials used by the
Company or otherwise in connection with the Company's business (the "Marketing
Materials"); provided, however, that in the event GeneLink shall require such
changes, unless such revisions, amendments or modifications are (a) required by
any regulatory agency having jurisdiction over these matters, (b) made by
GeneLink as a result of GeneLink's reasonable belief that such revisions or
amendments are necessary or advisable in order to better comply with the
applicable regulatory environment or (c) made as a result of any changes to the
Marketing Materials made after the effective date of this Agreement and not
approved in advance by GeneLink, GeneLink shall pay for the direct out of pocket
third party costs incurred by GeneWize in connection with such revisions,
amendments or modifications. In such event, Purchaser shall cause the Company to
immediately use such modified Marketing Materials and to immediately cease using
any previous Marketing Materials that have been so revised, amended or modified.
During the Interim Period, before causing or allowing the Company to use any
Marketing Materials other than those approved in writing to GeneLink as of the
date of this Agreement, the Purchaser shall submit to GeneLink, for its
approval, free of charge, proposed Marketing Materials and promotional and
publicity copy, finished artwork for tags, labels, packaging and the like, web
pages and web sites, and all printed, video, audio and electronic materials of
any kind proposed to be used by or through the Company in connection with the
advertisement, marketing, distribution and sale of products or otherwise in
connection with the Company's business. No such materials shall be used or
released prior to Licensee's receipt of GeneLink's written approval, which
approval shall be at GeneLink's sole discretion. After obtaining GeneLink's
approval of any such materials, the Company may use such materials in the
ordinary course. After any such materials have been approved by GeneLink, the
Company shall not depart therefrom without the prior written approval of
GeneLink. If GeneLink should disapprove in writing any such materials, then
Purchaser shall cause the Company not to use such materials. If the Company
materially alters or changes any such materials after GeneLink has approved of
it, then the Company may not use or permit the same to be used in any manner
unless and until GeneLink has expressly approved the altered or changed
materials in writing.
 
Section 3. Purchaser Time Commitment. Purchaser shall devote that amount of time
that is necessary in Purchaser's good faith business judgment to conduct the
affairs of the Business of the Company and to attend to all matters concomitant
to the Business of the Company.
 
Section 4. Business Associations; Contracts.
 
2
 
 

--------------------------------------------------------------------------------

 
 (a) Purchaser will, subject to its good faith business judgment, maintain all
of the Company's current business relationships, including those relationships
with the Company's current independent marketing affiliates, customers,
manufacturers, distributors, producers, vendors, creditors, and all other
associates or affiliates of the Company, and Purchaser will continue to operate
the Business of the Company in its ordinary course of business with its
associates and affiliates; provided, however, that Purchaser's employees and
representatives will not meet or otherwise communicate directly with the
Company's customers and vendors except as a representative of the Company, and
generally will direct the Company's employees in connection with such meetings
and other communication, provided further, that Purchaser may communicate
(concerning Purchaser's business) directly with such customers and/or vendors
who are also currently customers and/or vendors of Purchaser or its Affiliates.
 
(b) Subject to the limitations imposed in Section 6 below, the Purchaser may
cause the Company to enter into a transaction or agreement with Purchaser or its
Affiliates, which transaction or agreement shall be on terms no less
advantageous to the Company than would be obtained in an arms length
transaction, provided that if the transaction or agreement causes the Company to
suffer a loss, the Purchaser or its affiliates shall pay to the Company a fee to
cover the Company's costs and expenses incurred as a result of such transaction
or agreement. All contracts and agreements relating to the Business of the
Company, whether or not performed by Purchaser as part of the Management
Services pursuant to this Agreement, shall remain the Company's contracts and
agreements during the Interim Period, and nothing in this Agreement shall in any
way make Purchaser a party to any such contracts or agreements or be deemed to
be an assumption by Purchaser of any of the obligations or liabilities under
such contracts or agreements.
 
Section 5. Support Services. The Company agrees to provide all management and
support services to Purchaser in connection with the ongoing operations of the
Business in a manner consistent with the Company's provision of such services
prior to the date of this Agreement, at all times during the term of this
Agreement, at the reasonable request of Purchaser, including in areas of
management, marketing, technical, production, distribution, and all other areas.
The Company will cause all of its management and employees to perform their
duties in cooperation with the Purchaser and to accept direction therefrom.
During the Interim Period, GeneLink shall provide any one or more of the
administrative services to the Company as noted in Appendix A: GeneLink Services
for the fees disclosed therein, as, and to that extent, determined by Purchaser.
 
Section 6. Limitations on Power of Purchaser. Notwithstanding that Purchaser
shall manage the operations of the Company's Business during the term of this
Agreement, Purchaser shall not cause any of the following events to occur
without the express approval of the GeneLink's Board of Directors through a duly
authorized resolution: (a) change the business purpose of the Company; (b) sell
any assets of the Company other than in the ordinary course of business; (c)
pledge or encumber any of the assets of the Company; (d) liquidate the Business;
(e) incur any indebtedness for borrowed money; (g) cause the Company to take any
action in breach of its obligations under the Stock Purchase Agreement; (h) make
any change in the compensation or benefits of any employees of the Company; (i)
enter into any contract of a term greater than 1 year or exceeding $50,000 in
value, or (j) otherwise take any action not in the ordinary course of business
consistent with past practice.
 
3
 
 

--------------------------------------------------------------------------------

 
Section 7. Company's Liabilities.
 
(a) Payment. As part of the Management Services, Purchaser will have the right
to authorize and direct payments to be made by the Company to any of the
Company's creditors to the extent necessary to conduct the Business.
 
(b) Employee Benefit Plans. Purchaser will have the right to authorize and make
payments from the Company for each employee benefit plan of the Company,
consistent with past practice.
 
    Section 8. Revenue and Expenses from Operations. During Interim Period,
Purchaser shall be responsible for all expenses incurred by the Company and
shall receive all revenues generated by the Company, it being understood that
except as set forth in the Stock Purchase Agreement, Purchaser shall not be
liable for any expenses incurred by the Company or the Business prior to the
date of this Agreement and shall not be entitled to any revenues generated by
the Company or the Business prior to the date of this Agreement (even if payment
for such revenues are received during or after the Interim Period. In the event
that Expenses of the Company exceed Revenues and additional funding is required
for Interim Period operations of the Company, the Purchaser agrees to fund the
shortfall through making unsecured loans to the Company. In the event the sale
is not consummated, such loans will be forfeited and will not due or payable by
the Company or GeneLink.
 
     Section 9. Limitation of Purchaser's Liability. Notwithstanding any other
provision of this Agreement to the contrary and notwithstanding any provision of
law to the contrary, Purchaser shall not be liable for any actions or omissions
in the management and operation of the Business pursuant to this Agreement,
unless such actions are in breach of any express obligation of Purchaser
pursuant to this Agreement or not taken on the basis of Purchaser's good faith
business judgment, and in no event shall Purchaser be liable for consequential
or punitive damages.
 
  Section 10. Reporting; Access to Books and Records.
 
     (a) During the period commencing on the date hereof and ending on the
Closing Date, the Company shall, upon reasonable notice, afford to the Purchaser
and the Purchaser's counsel, accountants and other authorized representatives,
full access to the employees, properties, customer lists, books and records of
the Company. The Company agrees to cause its officers and employees to furnish
such additional financial and operating data and other information and respond
to such inquiries as the Purchaser shall request. Purchaser shall maintain all
information received by it in the performance of its services hereunder in
strict confidence and not disclose such information to any other person or
entity or use such information for any purpose other than performing its
obligations under this Agreement and consummating the Transaction.
 
     Section 11. Cooperation of the Parties. The Parties will, and will continue
to, cooperate fully with each other, and will cause their respective
accountants, counsel, consultants and other representatives to cooperate with
each other.
 
4
 
 

--------------------------------------------------------------------------------

 
Section 12. Termination. This Agreement shall terminate automatically and
immediately upon the Closing of the Transaction. Either Party may immediately
terminate this Agreement upon written notice in the event that the Stock
Purchase Agreement is terminated. No termination of this Agreement for any
reason will relieve any party hereto of any liability for any breaches of this
Agreement occurring prior to such termination. In the event of a termination of
this Agreement following a termination of the Stock Purchase Agreement, then a
cash adjustment shall be made as of the termination date whereby the sum of cash
and cash equivalents, accounts receivable, inventory, prepaid expenses and
deposits, including credit card reserves less the Company's Liabilities (as
defined in the Stock Purchase Agreement) is to equal Zero and 00/100 Dollars
($0) (the "Quick Assets"). To the extent that the Quick Assets are greater than
zero (0) at the time of the date of termination, the surplus of such variance
shall be the benefit of Purchaser and to the extent that the Quick Assets are
less than zero (0) at the time of the date of termination, the deficit of such
variance shall be the responsibility of Purchaser and Purchaser shall pay the
Company such amount within five (5) business days. Any loans as described in
Section 7 that are forfeited shall not be considered Company Liabilities for
purposes of this calculation.
 
Section 13. Additional Conditions.
 
(a) From the date of this Agreement until the Closing, the Company and Purchaser
will, among other things:
 
(i) not make any changes in the authorized, issued or outstanding capital stock
of the Company, and not declare, set aside, pay or make any dividends on the
capital stock of the Company;
 
(ii) not grant any rights, warrants or options relating to the capital stock of
the Company, without the express written consent of the Parties;
 
(iii) not disclose or communicate to any person, or use for of any person, any
secret, confidential or proprietary knowledge or with respect to the Company or
the Business; and
 
(iv) keep each other informed of all material events and relevant to the
Business and operations of the Company.
 
(b) From the date of this Agreement until the Closing, the Company shall, among
other things:
 
(i) have the Purchaser approve all checks and vouchers in excess of $5,000;
 
(ii) not make any commitments for capital expenditures in excess of $5,000
without the prior approval of the Purchaser;
 
(iii) not make any expenditures or distributions to shareholders without the
prior approval of the Purchaser;
 
(iv) except in the ordinary course of business, not make any payments or
expenditures without the prior approval of the Purchaser; and
 
5
 
 

--------------------------------------------------------------------------------

 
(v) except for normal weekly payroll and expense reimbursements in accordance
with the Company's policy, not pay any bonuses or other payments to employees
without the prior approval of the Purchaser.
 
Section 14. Insurance. Throughout the Interim Period, the Company shall cause to
be kept in full force and effect all insurance policies for the Business,
consistent with past practice, copies of which are attached hereto as Schedule
14.
 
Section 15. Indemnification.
 
(a) GeneLink and the Company, jointly and severally, shall indemnify the
Purchaser and hold the Purchaser harmless from and against any and all
liability, loss, claim, cost, expense or deficiency (including reasonable
attorney's fees) arising out of any breach by GeneLink or the Company of any of
their obligations under this Agreement.
 
(b) The Purchaser shall indemnify GeneLink and the Company, and hold GeneLink
and the Company harmless from and against any and all liability, loss, claim,
cost, expense or deficiency (including reasonable attorney's fees) arising out
of any breach by the Purchaser of any of its obligations under this Agreement.
 
(c) Except with respect to any breach of Section 2 above, liability under this
Section 15 shall not survive the Closing.
 
Section 16. Notices. Any notice or other communication required or permitted to
be given hereunder shall be in writing (including facsimile transmission) and
mailed (by certified mail, return receipt requested, postage prepaid), sent or
delivered (personally or by overnight delivery service) addressed as follows:
 
If addressed to Purchaser:
 
Capsalus Corp.
2675 Paces Ferry Road
Atlanta, GA 30339
Attention:  Steven M. Grubner
    Interim Chief Executive Officer
E-Mail:  sgrubner@capsalus.com
 
Copy to:
 
Lowenstein Sandler, PC
65 Livingstone Avenue
Roseland, NJ  07068
Attention:  Steven B. Fuerst, Esquire
E-Mail:  sfuerst@lowenstein.com
 
6
 
 

--------------------------------------------------------------------------------

 
And if addressed to the Company:
 
GeneLink, Inc.
317 Wekiva Springs Road
Suite 200
Longwood, FL  32779
Attention:  Bernard L. Kasten, Jr., M.D.
    Chief Executive Officer
E-Mail:  bkasten@genelinkbio.com
 
Copy to:
 
Fox Rothschild LLP
2000 Market Street, 20th Floor
Philadelphia, PA 19103
Attention:  Bradley S. Rodos, Esquire
E-Mail:  brodos@foxrothschild.com
 
or to such other address as the Parties may give notice by like means. All
notices and communications mailed by facsimile, electronic mail, overnight mail
or by certified mail, return receipt requested, postage prepaid shall be
effective three (3) days after deposit in the United States Mail. All notices
and communications, if not mailed, shall be effective upon the earlier of (a)
actual receipt by the addressee if personally delivered, (b) confirmation of a
successful transmission if sent by fax or electronic mail and a confirming copy
of the transmission also is sent to the addressee by overnight delivery service
on the date of transmission, or (c) with respect to delivery by overnight
delivery service, the day following deposit with such service, if delivery on
such day by such service is confirmed with the service.
 
Section 17. No Joint Venture. This Agreement does not constitute Purchaser as
the agent or legal representative of the Company, or the Company as the agent or
legal representative of Purchaser, for any purpose whatsoever. No joint venture
or partnership between the Parties hereto is intended or shall be inferred.
 
Section 18. Non-Assignability. Neither party may assign any of its rights,
duties or obligations under this Agreement to any third party except as provided
herein, or with the prior written consent of the other.
 
Section 19. Governing Law. This Agreement shall be governed by and interpreted
under the laws of the State of New York applicable to contracts made and to be
performed therein without giving effect to the principles of conflict of laws
thereof. Except in respect of any action commenced by a third party in another
jurisdiction, the parties hereto agree that any legal suit, action, or
proceeding against them arising out of or relating to this Agreement shall be
brought exclusively in the federal or state courts in and for New York County,
New York. The parties hereto hereby accept the exclusive jurisdictions of such
courts for the purpose of any such action or proceeding. Each of the parties
hereto hereby irrevocably consents to the service of process in any action or
proceeding in such courts by the mailing thereof by United States registered or
certified mail postage prepaid at its address set forth herein.
 
7
 
 

--------------------------------------------------------------------------------

 
Section 20. Integration: Waiver. This Agreement and the Stock Purchase Agreement
constitutes and represents the entire agreement between the Parties hereto with
respect to the subject matter hereof and supersedes any prior or contemporaneous
discussions or agreements related thereto. No waiver of any of the provisions of
this Agreement shall be deemed, or shall constitute, a waiver of any other
provision, whether or not similar, nor shall any waiver constitute a continuing
waiver. No waiver shall be binding unless executed in writing by the party
making the waiver.
 
    Section 21. Other Parties. Nothing in this Agreement, whether express or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any persons other than the parties to it and their respective
successors, nor is anything in this Agreement intended to relieve or discharge
the obligation or liability of any third persons to any party to this Agreement,
nor shall any provision give any third persons any right of subrogation or
action over against any party to this Agreement.
 
    Section 22. Severability. If any term or provision of this Agreement or the
application thereof to any person or circumstance shall to any extent be invalid
or unenforceable, the remainder of this Agreement or the application of such
terms or provisions to persons or circumstances other than those as to which it
is invalid or unenforceable, shall not be affected thereby and each term and
provision of this Agreement shall be valid and enforced to the fullest extent
permitted by law.
 
    Section 23. Headings. Headings are for convenience of reference only and
shall not control or affect the meaning or construction of any provision of this
Agreement.
 
    Section 24. Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which when
taken together constitute one and the same agreement.
 
[Signature page follows]
 
8
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first written above.
 
 
 

  CAPSALUS CORP.          
 
By:
/s/ Steven M. Grubner       Name:  Steven M. Grubner       Title:  Interim Chief
Executive Officer          


 

  GENELINK, INC.          
 
By:
/s/ Bernard L. Kasten, Jr., M.D.       Name:  Bernard L. Kasten, Jr., M.D.      
Title:  Chief Executive Officer          


 

 
GENEWIZE LIFE SCIENCES, INC.
         
 
By:
/s/ Sharon M. Tahaney       Name:  Sharon M. Tahaney       Title:  President    
     


9

 
 

--------------------------------------------------------------------------------

 
 
 
APPENDIX A
 
GENELINK-PROVIDED ADMINISTRATIVE SERVICES
 
GeneLink will provide services as listed below. The services and monthly pricing
noted constitute an initial pricing for the first month. Services thereafter may
be rendered in whole or in part as the Company is able to provide on its own.
Partial service reductions will result in commensurate cost reductions to be
determined by good faith negotiation and mutual consent. The parties agree to
meet monthly to discuss the nature and level of services required for each
succeeding month, and adjust fees accordingly.
 
Bookkeeping Support:
·  
Bill paying/accounts payable

·  
Corporate credit card management

·  
Payroll

·  
Basic accounting and reconciliations

·  
Merchant services (credit card) management

·  
Commission disbursements

 
Bookkeeping Services:  $2,500/month
 
Financial, Accounting and Reporting Support:
·  
Executive financial and accounting support

·  
Sales reporting

·  
Financial management reporting

 
Financial and Reporting Support:  $5,000/month
 
Computer/IT Support:
·  
Desktop support services of GeneWize desktop and laptop computers

·  
Technical supervision and support of third party website and hosted solution
providers

·  
Network, email, telecommunications and file server support

 
Computer/IT Support Services:  $4,000/month
 
Affiliate Compliance Support:
·  
Provide initial point of contact for affiliate compliance issues

·  
Initiate compliance investigations

·  
Assist in managing any third-party compliance involvement

·  
Work with GeneWize management on Compliance actions

·  
Draft any necessary affiliate compliance notifications

 
 

10
 
 

--------------------------------------------------------------------------------

 
Affiliate Compliance Services:  $5,000/month
 
Operations Support:
·  
Fulfillment, shipping and order expediting

·  
GeneWize materials purchasing and inventory management

·  
Exigo/Solution X systems training and support

 
Operations Support:  $3,500/month
 
 

11
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 14
 
INSURANCE
 
The following is a list of all insurance policies, which will terminate upon
consummation of the Stock Purchase Agreement.
 
Property
 
Travelers Property Casualty
Company of America
$10,000
Professional Liability &
General Liability
Landmark American
Insurance Company
$5,000,000 General Aggregate
$1,000,000 per claim
Hired & non-Owned
Automobile Liability
Republic-vanguard
Insurance Company
$1,000,000
Directors & Officers
Liability
Liberty Insurance
Underwriters, Inc.
$5,000,000 per claim & Aggregate

 
 
 
 
 
12

 
 
 

--------------------------------------------------------------------------------

 
 